TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00336-CR


Jeffery Rawson, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT

NO. 2024294, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's brief was originally due August 25, 2003.  The time for filing was
extended twice on counsel's motion.  On October 23, 2003, in granting the second motion, the Court
ordered counsel, Mr. John S. Butler, to tender the brief for filing no later than November 24, 2003. 
Counsel did not comply with this order and the brief has not been received.
Butler was appointed to this appeal by the district court.  That court is ordered to
conduct a hearing to determine whether counsel has abandoned the appeal.  Tex. R. App. P.
38.8(b)(2).  The court shall make appropriate findings and recommendations.  If Butler is not
prepared to prosecute this appeal in a timely fashion, the court shall appoint substitute counsel who
will effectively represent appellant on appeal.  A record from this hearing, including copies of all
findings and orders and a transcription of the court reporter's notes, shall be forwarded to the Clerk
of this Court for filing as a supplemental record no later than February 13, 2004.  Rule 38.8(b)(3).
It is ordered January 16, 2004.

Before Justices Kidd, Puryear and Pemberton
Do Not Publish